DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  3-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the fans adjacent to first side…the fans adjacent to the second side" in claim 3.  There is insufficient antecedent basis for this limitation in the claim, since no fans were previously claimed to be adjacent to the first or second sides. Therefore claim 3 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-16 inherit the deficiency of claim 3.
a third air inlet”. However, there is no recitation of a first or second air let thus rendering the claimed apparatus indefinite. For the purpose of examination examiner interprets the limitation a “third” as indicial and not ordinal.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (United States Patent Application Publication 2007/0177109 A1).

With respect to claim  1, Hsu  discloses a projection device (see figs.2-4) comprising a housing (see the housing of fig.4), a light source module (see the light module of 36 in fig.3), an optical engine module (see the projection module of 38 in 

With respect to claim 2, Hsu discloses the projection device according to claim 1, wherein the at least one air inlet comprises a first air inlet and a second air inlet (see para.[0017]:” The front and rear tunnel sections 60 have two inner air inlets combined together to define a common air inlet 4002 disposed above the light source 36.”), the light source module is located closely adjacent to the first air inlet (see the position of the first inlet disclosed in para.[0017]), and the second air inlet is located below the projection lens (since the orientation of the projection system is not claimed, an 

With respect to claim 17, Hsu discloses the projection device according to claim 1, further comprising: a power supply (see 44 in fig.4) disposed inside the housing and located between the optical engine module (38) and one of the air outlets (42 in fig.4).

With respect to claim 18, Hsu discloses the projection device according to claim 1, further comprising: an auxiliary fan (see 4004 in fig.3) disposed inside the housing; and at least one airflow guide member (see 50 in fig.3) disposed inside the housing (see housing 34 in fig.4) and located between the auxiliary fan (see middle fan 4004 in fig.3) and the optical engine module.

With respect to claim 20, Hsu discloses the projection device according to claim 1, wherein the fans are axial fans (see the fans 42 in figs.3 and 4).

With respect to claim 21, Hsu discloses the projection device according to claim 1, wherein the at least one air inlet comprises a third air inlet (see the inlet of 4002 in fig.3), and the projection lens is located closely adjacent to the third air inlet (see the proximity of 4002 and the projection lens of fig.3).

With respect to claim  22, Hsu discloses the projection device according to claim 1, wherein the fans comprise a first fan and a second fan (see fans 42 and 4004 on .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (United States Patent Application Publication 2007/0177109 A1) in view of Barrus (United States Patent Application Publication 2012/0229590 A1).

With respect to claim 19, Hsu discloses the projection device according to claim 1, but does not disclose wherein a throw ratio of the projection lens is 0.4 or less.
the projector has a throw ratio of less than 0.4.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection lens of Hsu with the teaching of Barrus so that a throw ratio of the projection lens is 0.4 or less to enhance the utility and user friendliness of the projection system.


Allowable Subject Matter
Claims 3-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882